                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

MEDIA BANK, LLC,

                               Plaintiff,
         v.                                              Case No. 19-cv-02465

SCOTTeVEST, INC.,                                        Hon. Judge Steven C. Seeger

                               Defendant.                Hon. Mag. Judge Beth W. Jantz

SCOTTeVEST, INC.,

                               Counter-Plaintiff,
         v.

MEDIA BANK, LLC,

                               Counter-Defendant.

                                            JOINT STATUS REPORT

         Plaintiff/Counter-Defendant, Media Bank, LLC, and Defendant/Counter-Plaintiff,

ScotteVest, Inc. (collectively referred to herein as the “Parties”), by their respective counsel and

pursuant to this Court’s order dated August 3, 2020 (ECF 62), submit the following Joint Status

Report:

1.       Discovery:

         A.        Status of Discovery

         Written discovery has commenced but has not been completed. The Parties believe,

however, that all written discovery (including document subpoenas to multiple non-parties) can

be completed by January 30, 2021.

         To date, no depositions have been taken. Many of the depositions, particularly those of

certain non-parties, can commence via Zoom after written discovery is completed. While the

Parties prefer that certain party depositions be taken in person, they understand that it may not be


LP 16642502.1 \ 41552-116500
feasible, and expect to complete most of the depositions by Zoom.

       B.      Case Schedule

       By mid-February, 2021, the Parties expect to be in a position to report on the status of

oral fact discovery, to report as to whether additional time will be necessary, and if so, to set a

proposed schedule for the completion of written fact discovery, and if necessary, a schedule for

expert discovery.

2.     Motions:

       A.      Pending Motions

       Plaintiff filed a motion to dismiss the counterclaims on December 10, 2019 (ECF 36),

which has been fully briefed (since January 27, 2020) and remains pending.

       Defendant recently (October 26, 2020) filed a motion to compel Plaintiff to respond to

outstanding written discovery (ECF 64) which was scheduled to be presented on November 6,

2020. The parties, however, have reached an accord regarding the motion to compel and relief

requested therein, pursuant to which Plaintiff will respond to the written discovery requests on or

before November 9, 2020 and shall substantially complete its production of responsive

documents on or before November 17, 2020. Based upon this accord, Defendant has agreed to

withdraw its motion to compel, obviating the need for the November 6, 2020 hearing date.

       B.      Briefing Schedule for Pending Motions

       There is no briefing required for the motions described in part 2A above. Plaintiff’s

Motion to Dismiss the Counterclaims has been fully briefed and awaits disposition by the Court.

Defendant’s Motion to Compel has been withdrawn as moot based upon the agreement of the

parties referenced above.




                                                2
3.     Status of Settlement Discussions:

       The Parties have participated in a settlement conference with Magistrate Judge Finnegan

that did not result in a settlement (ECF 27). The working relationship between counsel remains

very positive, which will facilitate continued settlement discussions. The parties intend to revisit

the possibility of an additional settlement conference following the completion of fact discovery,

and before undertaking expert discovery.

4.     Other Issues:

       A.      Other Issues that Require Court Action

       At this time, there are no other issues that require Court action.

       B.      No Telephonic Hearing Necessary

       The parties do not believe that a telephonic hearing is necessary at this time.

Dated: October 30, 2020

Respectfully submitted,


/s/ George J. Spathis                                /s/ Elvis D. Gonzalez
                                                     Signed with permission
George J. Spathis, Esq. (ARDC No. 6204509)
Erin M. Mayer, Esq. (ARDC No. 6313447)               Elvis D. Gonzalez (ARDC No. 6280115)
LEVENFELD PEARLSTEIN, LLC                            ELVIS GONZALEZ, LTD.
2 North LaSalle Street, Suite 1300                   233 South Wacker Drive, Suite 6149
Chicago, Illinois 60602                              Chicago, Illinois 60606
(312) 346-8380                                       (312) 558-9779 x101
gspathis@lplegal.com                                 egonzalez@elvisgonzalezltd.com
emayer@lplegal.com
                                                     Attorney for Defendant
Attorneys for Plaintiff




                                                 3
                               CERTIFICATE OF SERVICE

       George J. Spathis, an attorney, hereby certifies that he caused a copy of the foregoing to

be served on all counsel of record by electronically filing the document with the Clerk of Court

using the ECF system this 30th day of October, 2020.


                                                           /s/ George J. Spathis




                                               4
